satisfied that this court's intervention by way of extraordinary writ is
                warranted. Accordingly, we deny the petition. See NRAP 21(b).
                            ORDER the petition DENIED. 1




                                        Hardesty




                      1 Petitioners
                                  submitted a document under seal to this court on May
                6, 2014. A party seeking to seal a document in a criminal case pending in
                this court must file a written motion that identifies the document or
                information the party seeks to seal and the grounds upon which sealing
                the subject documents is justified, specifies the duration of the sealing
                order, and explains why less restrictive means will not adequately protect
                the material. Howard U. State, 128 Nev. , 291 P.3d 137, 142-43
                (2012). Petitioners have not sought to seal the document submitted in
                accordance with Howard. However, having reviewed the document, it
                does not appear that it is necessary to our resolution of the petition.
                Therefore, we direct the clerk of this court to return unfiled the document
                received on May 6, 2014.

                      Further, we lift the stay of the trial imposed on May 9, 2014.




SUPREME COURT
       OF
    NEVADA
                                                     2
AA 1947A
                      cc: Hon. David A. Hardy, District Judge
                           Washoe County Alternate Public Defender
                           Washoe County Public Defender
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




SUPREME      Count
        OF
     NEVADA
                                                       3
(0) 1947A 0,S1111#D